         Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF           AMERICA               :    CRIMINAL NO.21 -

                    v.                            :    DATE FILED: April 13,2021

 MICHAEL      KENNEDY                             :    VIOLATIONS:
                                                       18 U.S.C. $ 1001(a)(2) (false statements to
                                                  :    government officials - 6 counts)
                                                       18 U.S.C. $ 1512(bX3) (obstruction of
                                                  :    justice-lcount)
                                                       18 U.S.C. $ 371 (conspiracy to make a
                                                  :    false statement   - I count)

                                          INDICTMENT

                                           COUNT ONE
                                         (False Statement)

THE GRAND JURY CHARGES THAT:

               At all times relevant to this indictment:

                                   Relevant Entity and Persons

               1.        The Narcotics Field Unit was a division of the Narcotics Bureau of the

Philadelphia Police Department. The Narcotics Field Unit was created by the Philadelphia Police

Department to support its overall drug enforcement mission, that is, to identifr, disrupt, deter,

and apprehend persons and organizations involved in drug trafficking and drug-related violence

throughout Philadelphia. According to the mission, the Narcotics Field Unit was designed to

focus primarily on illegal narcotic sales and related drug activities that occurred inside residences

or other buildings located throughout the City of Philadelphia. The Narcotics Field Unit used

undercover operations that included controlled purchases or "buys" ofnarcotics and the
         Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 2 of 17




execution of search warrants, to develop evidence of drug activity taking place inside residences

and buildings.

                 2.    Defendant MICHAEL KENNEDY was employed as a police officer with

the Philadelphia Police Department and assigned the rank of Police Sergeant. He was assigned to

the Narcotics Field Unit.

                 3.    Police Officer No. 1, known to the grand jury, was employed as a police

officer by the Philadelphia Police Department and was assigned to the Narcotics Field Unit.

                                  Execution of Search Warrant

                 4.    From in or about September 2016 through October 2016, officers from the

Narcotics Field Unit investigated at least one man selling narcotics from an apartment on Collins

Street, Philadelphia, Pennsylvania (the "Collins Street Apartment"). On three occasions, officers

conducted "controlled buys" of narcotics using pre-recorded "buy money."

                 5.    On or about October 12,2016, the Philadelphia District Attorney's Office

approved an application for a search warrant for the Collins Street Apartment.

                 6.    On or about October 13,2016, a neutral magistrate authorized a search

warrant to search and seize controlled substances, flrearms, cash, and other related evidence from

the Collins Street Apartment.

                 7.    Later that day, defendant MICHAEL KENNEDY, along with Police

Officer No. 1 and other officers from the Narcotics Field Unit and the 24th Police District,

executed the search on the Collins Street Apartment. Two men inside the Collins Street

Apartment were arrested.

                 8.    During the execution of the search warrant, defendant MICHAEL
         Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 3 of 17




KENNEDY searched, among other areas, Room No. 2 in the Collins Street Apartment, which

was the second bedroom furthest from the Collins Street Apartment front entrance. In Room No.

2,there were three bundles of cash on the nightstand adjacent to the bed, along with a firearm.

                  9.    While in Room No. 2, and when no other police officer was present,

defendant MICHAEL KENNEDY grabbed one of the three bundles of cash on the nightstand

and placed   it in his clothing pocket. Defendant KENNEDY left the two other bundles of    cash on


the nightstand.

                  10.   Defendant MICHAEL KENNEDY informed other officers of the two

remaining bundles of cash in Room No. 2 and assisted in submitting those two bundles of cash

into the evidence inventory, that is, placing the items in a properly labelled evidence container

and ensuring that the evidence was appropriately recorded. However, defendant KENNEDY

never informed other officers of the one bundle of cash that he placed in his clothing pocket.

                  11.   While defendant MICHAEL KENNEDY was searching Room No. 2,

Police Officer No 1. searched Room No. 1, which was the other bedroom in the Collins Street

Apartment. Police Officer No.   1   never entered Room No. 2 and did not observe the activities   of

defendant KENNEDY therein.

                  12.   Unbeknownst to the officers at the time, there were hidden video cameras

located in various rooms of the Collins Street Apartment, which recorded the movements of the

officers during the execution of the search warrant, including defendant MICHAEL

KENNEDY's movement of placing one bundle of cash in his clothing pocket. The video

cameras had been installed by one of the men who sold drugs from the Collins Street Apartment.

                  13.   Approximately seven months later, on or about May 11,2017, defendant
         Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 4 of 17




MICHAEL KENNEDY and Police Officer No.           1 learned   of a post on social media that stated:

"Philly PD Narcotics Field Unit Cop caught on nanny cam taking [money] . . . ."

         FBI Interview of Defendant MICHAEL KENNEDY and False Statements

               14.     The Federal Bureau of Investigation (FBI) investigated reports that a

Philadelphia Narcotics Field Unit officer had stolen evidence, that is, cash proceeds of drug

trafficking, during the execution of a search warrant on October 13,2016.

               15.     On or about July 5, 2017, a Special Agent of the FBI, along with a Task

Force Officer assigned to the FBI, interviewed defendant MICHAEL KENNEDY.

               16.    Knowing that he had been caught on video during the execution of the

search warrant, defendant   MICHAEL KENNEDY admitted to the FBI investigators that             he

placed cash in his clothing pocket, but claimed that he submitted the cash from his clothing

pocket into the evidence inventory.

               17.    During that interview, defendant MICHAEL KENNEDY made the

following false statements to the FBI:

                      a.    Defendant KENNEDY falsely claimed that Police Offrcer No. 1 was

                            in Room No. 2 with him and that he had followed Police Officer No.

                            into Room No. 2'

                      b. Defendant KENNEDY falsely claimed that Police Officer           No.   1



                            informed him of cash on the bed in Room No. 2 and to "grab it;"

                      c.    Defendant KENNEDY falsely claimed that Police Officer No. 1 took

                            twenty-dollar bills from Room No. 2;

                            Defendant KENNEDY falsely claimed that he handed cash, a "couple
         Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 5 of 17




                            of twenties" or otherwise, to Police Officer No.   1   to take to the

                            colTunon area;

                       e.   Defendant KENNEDY falsely claimed that Police Officer No. 1 gave

                            defendant KENNEDY the recovered "buy money at that time;" and

                       f.   Defendant KENNEDY falsely claimed that he put the money from his

                            clothing pocket "on the main table" where the evidence was being

                            collected in the common area.

                              FBI Interview of Police Officer No. L

               18.     On or about August 2,2017, Police Offrcer No. 1 was interviewed by the

same investigators from the   FBI who had interviewed defendant MICHAEL KENNEDY.

               19.     To back up what defendant MICHAEL KENNEDY told the FBI, Police

Officer No. 1 falsely stated that he observed defendant KENNEDY remove the cash from his

clothing pocket and submit it into the evidence inventory. In fact, the truth was that Police

Officer No. 1 never observed defendant KENNEDY remove the cash from his clothing pocket

and never saw him submit    it into the evidence inventory

               20.     In the FBI's investigation, it was a material matter whether any witness

observed the actions of defendant   MICHAEL KENNEDY in Room No. 2 and with the evidence

during the search on or about October 13,2016.

               21.     On or about July 5, 2017, in Philadelphia, in the Eastern District      of

Pennsylvania, defendant

                                     MICHAE,L KENNEDY,

in a matter within the jurisdiction of the Federal Bureau of Investigation (FBI), an agency of the
         Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 6 of 17




executive branch of the United States, knowingly and willfully made a materially false, fictitious,

and fraudulent statement and representation, that is, he stated during an interview with an agent

of the FBI that Police Officer No. 1 went into Room No. 2, and defendant KENNEDY followed

thereafter, knowing such statement to be false, when as defendant KENNEDY then knew, Police

Officer No. 1 never entered Room No. 2.

               In violation of Title 1 8, United States Code, Section 1001(aX2).




                                                6
         Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 7 of 17




                                          COUNT TWO
                                        (False Statement)

THE GRAND JURY FURTHER CHARGES THAT:

               1.      Paragraphs   I through 20 of Count   One are incorporated here.

               2.      In the FBI's investigation, it was a material matter whether any person

was present with defendant   MICHAEL KENNEDY in Room No. 2 during the search on or about

October 13,2016.

               3.      On or about July 5, 2017, in Philadelphia, in the Eastern District   of
Pennsylvania, defendant

                                     MICHAEL KENNEDY,

in a matter within the jurisdiction of the Federal Bureau of Investigation (FBI), an agency of the

executive branch of the United States, knowingly and willfully made a materially false, fictitious,

and fraudulent statement and replesentation, that is, he stated during an interview with an agent

of the FBI that Police Officer No. I told defendant KENNEDY that there was cash on the bed in

Room No. 2 and to "grab" the cash, knowing such statement to be false, when as defendant

KENNEDY then knew, Police Officer No. 1 was never present with defendant KENNEDY in

Room No. 2, and therefore Police Officer No.   I never observed   cash on the bed in Room No. 2

and did not direct defendant KENNEDY to "grab" it.

               In violation of Title I 8, United States Code, Section 1001(a)(2).
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 8 of 17




                                        COUNT THREE
                                        (False Statement)

THE GRAND JURY FURTHER CHARGES THAT:

               1.      Paragraphs 1 through 20 of Count One are incorporated here.

               2.      In the FBI's investigation, it was a material matter to determine who

seized any cash in Room No. 2 during the search on or about October 13,2016.

               3.      On or about July 5, 2017, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                    MICHAEL KENNEDY,

in a matter within the jurisdiction of the Federal Bureau of Investigation (FBI), an agency of the

executive branch of the United States, knowingly and willfully made a materially false, fictitious,

and fraudulent statement and representation, that is, he stated during an interview with an agent

of the FBI that Police Officer No. 1 "took twenties" from Room No. 2, knowing such statement

to be false, when as defendant KENNEDY then knew, Police Officer No. 1 never "took

twenties" or any cash from Room No. 2.

               In violation of Title 18, United States Code, Section 1001(aX2).
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 9 of 17




                                               COT]NT FOUR
                                              (False Statement)

THE GRAND JURY FURTHER CHARGES THAT:

                   1.        Paragraphs   I through 20 of Count   One are incorporated here.

                   2.        In the FBI's investigation, it was a material matter how defendant

MICHAEL KENNEDY handled or disposed of any cash he found in Room No. 2 during the

search on or about October 13,2016.

                   3.        On or about July 5, 2017, in Philadelphia, in the Eastern District   of
Pennsylvania, defendant

                                           MICHAEL KENNEDY,

in a matter within the jurisdiction of the Federal Bureau of Investigation (FBI), an agency of the

executive branch of the United States, knowingly and willfully made a materially false, fictitious,

and fraudulent statement and representation, that is, he stated during an interview with an agent

of the FBI that he gave cash he found in the room, a "couple of twenties" or otherwise, to Police

Officer No.   1   to take to the common area, knowing such statement to be false, when as defendant

KENNEDY then knew, defendant KENNEDY never gave any cash that he found in the room to

Police Officer No.      1.


                  In violation of Title 18, United States Code, Section 1001(a)(2).




                                                      9
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 10 of 17




                                          COUNT F'IVE
                                        (False Statement)

THE GRAND JURY FURTHER CHARGES THAT:

               1.      Paragraphs 1 through 20 of Count One are incorporated here.

               2.      In the FBI's investigation, it was a material matter as to where and by

whom "buy money" was recovered during the search on or about October 13,2016.

               3.      On or about July 5, 2017, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                    MICHAEL KENNEDY,

in a matter within the jurisdiction of the Federal Bureau of Investigation (FBI), an agency of the

executive branch of the United States, knowingly and willfully made a materially false, fictitious,

and fraudulent statement and representation, that is, he stated during an interview with an agent

of the FBI that Police Officer No. 1 gave him the recovered "buy money at that time," knowing

such statement to be false, when as defendant KENNEDY then knew, Police Officer        No. 1 never

gave the "buy money" to defendant KENNEDY.

               In violation of Title 18, United States Code, Section 1001(a)(2).




                                                10
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 11 of 17




                                          COUNT SIX
                                        (False Statement)

THE GRAND JURY FURTHER CHARGES THAT:

               1.      Paragraphs 1 through 20 of Count One are incorporated here.

               2.      In the FBI's investigation, it was a material matter as to how defendant

MICHAEL KENNEDY handled or disposed of any cash he found in Room No. 2 during the

search on or about October 13,2016.

               3.      On or about July 5, 2017, in Philadelphia, in the Eastern District   of
Pennsylvania, defendant

                                    MICHAEL KENNEDY,

in a matter within the jurisdiction of the Federal Bureau of Investigation (FBI), an agency of the

executive branch of the United States, knowingly and willfully made a materially false, fictitious,

and fraudulent statement and representation, that is, he stated during an interview with an agent

of the FBI that he put the money from his clothing pocket "on the main table out where we were

collecting everything [] in the common area . .. .," knowing such statement to be false, when as

defendant KENNEDY then knew, defendant KENNEDY never submitted the money he put in

his clothing pocket into the evidence inventory in the common area.

               In violation of Title 18, United States Code, Section 1001(a)(2).




                                                11
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 12 of 17




                                        COUNT SEVEN
                                     (Obstruction of Justice)

THE GRAND JURY FURTHER CHARGES THAT:

               1.      Paragraphs   I through 20 of Count   One are incorporated here.

               2.      Between on or about July 5, 2017, and on or about August 2,2017,

defendant MICHAEL KENNEDY spoke via telephone to Police Officer No. 1 and told him what

defendant KENNEDY had stated to the FBI, in an effort to have Police Officer No. 1 withhold

truthful information and corroborate the false story that defendant KENNEDY had told to the

FBI. Defendant KENNEDY spoke to Police Officer No. 1 on more than one occasion for this

purpose and restated to Police Officer No. 1 each time what he had told the FBI.

               3.      In the course of these calls, Police Officer No. 1 agreed to back up the

false statements that defendant MICHAEL KENNEDY had told the FBI, assuring defendant

KENNEDY that "I got your back" and "don't worry" about it.

               4.     Defendant MICHAEL KENNEDY caused Police Officer No.                I to
withhold from the FBI the fact that Police Offrcer No. 1 did not observe and was not a witness to

defendant KENNEDY's conduct during the search of Room No. 2, and instead to communicate

false information that Police Officer No. 1 observed defendant KENNEDY remove cash from his

clothing pocket and place the cash on a table where evidence was being collected.

               5.     From on or about July 5, 2017 to on or about August 2,2017,in

Philadelphia, in the Eastern District of Pennsylvania, defendant

                                     MICHAEL KENNEDY

knowingly and comrptly persuaded, and attempted to comrptly persuade, Police Officer No.          1,

known to the grand jury, by telling Police Officer No. 1 what to say when interviewed by law

                                                l2
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 13 of 17




enforcement officers of the United States, that is, investigators of the Federal Bureau   of
Investigation (FBI), who were investigating defendant KENNEDY's conduct during the search

of the Collins Street Apartment on or about October 13,2016, with the intent to hinder, delay,

and prevent the communication to the FBI of information relating to defendant KENNEDY's

commission of a Federal offense, that is, his false statements to the FBI, in violation of Title 18,

United States Code, Section 1001(a)(2), described in Counts One through Six.

                 In violation of Title 18, United States Code, Section 1512(bX3).




                                                 13
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 14 of 17




                                           COUNT EIGHT
                                            (Conspiracy)

THE GRAND JURY FURTHER CHARGES THAT:

                 1.       Paragraphs 1 through 20 of Count One are incorporated here.

                2.        From on or about July 5,2017 to on or about August 2,2017 , in

Philadelphia, in the Eastern District of Perursylvania, defendant

                                       MICHAEL KENNEDY

conspired and agreed, together with Police Officer No. 1, known to the grand jury, to commit an

offense against the United States, that is, to make materially false, fictitious, and fraudulent

statements and representations to investigators of the Federal Bureau of Investigation (FBI), in

violation of Title 18, United States Code, Section 1001(a)(2).

                                      MANNER AND MEANS

                It was part of the conspiracy that:

                3.       Defendant MICHAEL KENNEDY told Police Officer No.            l,   on more than

one occasion, the statements that defendant KENNEDY made to the FBI during his July 5,2017

interview for the purpose of ensuring that Police Officer No. 1 would make similar statements to

the FBI, knowing that they were false, during Police Officer No. 1's interview on August 2,

20t7.

                4.       Police Officer No. 1 indicated his agreement by telling defendant

MICHAEL KENNEDY that "I got your back" and not to worry.

                5.       Following the discussion with defendant MICHAEL KENNEDY, Police

Officer No.   1 made   false statements to the FBI for the purpose of corroborating and protecting




                                                   t4
        Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 15 of 17




defendant KENNEDY from the investigation into the theft of cash during the execution of the

search warrant at the Collins Street Apartment on or about October 13,2016.

                                               OVERT ACTS

                In furtherance of the conspiracy and to achieve its objects, defendant MICHAEL

KENNEDY and Police Officer No.1 committed the following overt acts in the Eastern District of

Pennsylvania.

                  1.         Between on or about July 5, 2017 and on or about August 2,2017,

defendant MICHAEL KENNEDY spoke with Police Officer No. 1 by telephone and conveyed to

Police Officer No. 1 the statements that defendant KENNEDY made to the FBI during his July 5,

2017 interview.

                2.           On or about August 2,2017, prior to Police Officer No. 1's interview with

the FBI, defendant MICHAEL KENNEDY again called Police Officer No. 1 and again told

Police Officer No. 1 the statements that defendant KENNEDY made to the FBI during his July 5,

2017 interview.

                3.          On or about August 2,2017, Police Officer No. 1 made false statements to

the FBI to protect defendant MICHAEL KENNEDY.

                4.          On or about August 2,2017, after Police Officer No. 1's interview with

the FBI, defendant MICHAEL KENNEDY spoke with Police Officer No.                  I to confirm that
Police Officer No.     t   had told the FBI a false version of events in order to protect defendant

KENNEDY.




                                                      15
     Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 16 of 17




          All in violation of Title   18, United States Code, Section 371.




        ARBITTIER WILLIAMS
ACTING UNITED STATES ATTORNEY




                                              16
            Case 2:21-cr-00157-MSG Document 1 Filed 04/13/21 Page 17 of 17




                                                       P
                                                        a
                                                       F
                                                       J
                                                       v
                                                                    i
                                                       \o3
                                                        r^A
                                                        'Eo
                                                       _--
                                                        6*
                                                         tuA                   (€
                                                       rivl
                                                        oo
                                                       q--          P
    -                       Q
                            ctrl                       =,ai
                                                       9t_
                                                       € n) H
                                                        FUq
    A
    \J(d
            .:i             i=r-
                            20
                                                        U'FL
                                                        NAP                         tl
    UA'trr                          Z
                                                        =3cr)
                                                        E:n
                                                        0l (l.i
                                                                    o.l
                                                                    U)         ,tlkl
    t^l
    n        !r             \J      "rrl   t+           O
                                                        -
                                                               v
                                                           aci:-              ilq
    t ^u
    a
    r9iAl
            f-
                  .Yl
                  .€l
                  .=l
                            A-Y
                            rJ],J
                                           Gl
                                           =caPO;
                                                        o'E n,                1l?
                                                                              wll        izL
    AO|.                    l-      rr'l

    U)oPl
            €     'it
                  -t
                        I


                            ??             u -Q q-8:
                                           ---€L
                                                                              ft
                                                                              \l     I   3
                                                                                         (,
    rc     E
                                                                                     I
                                    F
                            F}
    L(,bl
    4/\'-t
                  .El
                            AL,            (J
                                           l--P^^
                                           Z.
                                           L9\'td
                                                    VLUP
                                                       0)v-
                                                       CE :^'
                                                        U)><i:
                                                                    O         qt               qa

    FT:UI
    aE                      tr.l                        o-l    _o'E            a,    I




    eg                                                                                         u
                                                                                     I



                            F                          EN
                                                       (tsrF-       E          :lr4
    Et(€
    -t!                     z
                            p
                                                       vrar
                                                       , r.v 5                 d'1
                                                                               :{-
    z                                                  C9*-
                                                         .c-
                                                                          l
                                                                          i    b<J
                                                                               o-l
    D                       IJ]                         6Jrlcn
                                                       /-;ca                  .=o
                            F                          ^V)
                                                               av
                                                                               o
                                                                              =
                                                       ,aQ 4
                                                       -t  )
                                                       Voo
                                                       A-
A
                                                       ')
                                                       oo
=
